Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 10,776,216.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.  The claims of the patent contain every element of the claims of the instant application, and as such, anticipate the claims of the instant application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pawar et al. (US Pat. 9,213,717, hereinafter "Pawar") in view of Adriaens et al. (US Pub. 2015/0067086, hereinafter "Adriaens"), and further in view of Osmond et al. (US Pat. 6,003,047, hereinafter "Osmond"). 

Regarding claim 1, Pawar discloses a method comprising: 
receiving, by a first gateway in a first compute zone, from a user application a file access call, wherein the first compute zone further includes a first block store and a first object store, wherein the file access call is a write access call to store first data (Figs. 5-6; col. 14, lines 5-25); 
determining, by the first gateway, that the first object store exceeds a predetermined threshold capacity (col. 12, lines 20-45);
 responsive to determining that the first block store exceeds the predetermined threshold capacity, throttling, by the first gateway, a speed at which the first gateway processes the file access call to allow other data to be flushed from the first block store to the first object store, wherein the first object store has a flat and non-hierarchical structure (¶ [0089}),
 replicating metadata used by the first gateway to a second gateway in a second compute zone, the metadata comprising information regarding which data is stored in the first block store and which data is flushed to the first object store and stored in the first object store, wherein the second compute zone further includes a second block store and a second object store (Figs. 5-6; col. 14, lines 5-25; replicating), and
 replicating a data cache in the first block store to the second block store, wherein the data cache stores data cached in the first block store (Figs. 5-6; col. 14, lines 5-25).
Pawar does not explicitly discloses determination of a capacity threshold. Adriaens discloses determination of a capacity threshold (¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adriaens into Pawar to have an effective storage capacity management for data storage. But Pawar and Adriaens do not explicitly disclose wherein the first object store has a flat and non-hierarchical structure.
However, Osmond discloses wherein the first object store has a flat and non-hierarchical structure (col. 2, line 60- col. 3, line 20, the context frame of the interface remains constant with respect to the selectable choices. The selection of a particular context causes a commands frame to be loaded with the selectable commands available for the selected context. Once a user selects a command then an arguments frame loads with those arguments corresponding to the selected command. The user may execute the various commands by selecting the command objects in the command frame portion of the interface. Regardless of the command chosen, the context frame remains constant. As such, the menu navigation associated with most interfaces is eliminated and a user does not need to navigate up and down menus, losing context, to perform the tasks defined by the context and commands. Additionally, the commands frame (i.e. the objects presented in the frame) remain constant until a context change is made by the user. With such an arrangement, a user is presented with a much more manageable interface which allows a user to perform associated tasks within a chosen context without ever losing visibility of that context). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Osmond into Adriaens and Pawar to allow user to not only see but also performance associated task of the viewed context.

Regarding claim 2, Pawar in view of Adriaens and Osmond disclose the method of claim 1, further comprising expanding, by the first gateway, the capacity of the first block store (¶ [0061).

Regarding claim 3, Pawar in view of Adriaens and Osmond disclose the method of claim 1, wherein frequencies of the replication of the data cache and the metadata are determined heuristically (¶ [0091]).

Regarding claim 4, Pawar in view of Adriaens and Osmond disclose the method of claim 1, wherein both the data cache and the metadata are replicated synchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 5, Pawar in view of Adriaens and Osmond disclose the method of claim 1, wherein only the metadata is replicated synchronously and the data cache is replicated asynchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 6, Pawar in view of Adriaens and Osmond disclose the method of claim I, wherein only the data cache is replicated synchronously and the metadata are replicated asynchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 7, Pawar in view of Adriaens and Osmond disclose the method of claim 1, wherein both the data cache and the metadata are replicated asynchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 8, Pawar in view of Adriaens and Osmond disclose the method of claim I, further comprising: determining, by the first gateway, whether an object in the first object store is modified, wherein the object is associated with a block in the first block store; and responsive to determining that the object is modified, determining, by the first gateway, whether it is safe to retrieve the object from the first object store (¶ [0089]).

Regarding claim 9, Pawar in view of Adriaens and Osmond disclose the method of claim 8, further comprising: responsive to determining that it is not safe to retrieve the object from the first object store, delaying, by the first gateway, the retrieval of the object (¶ [0089]).

Regarding claim 10, Pawar in view of Adriaens and Osmond disclose the method of claim 9, wherein the retrieval of the object is delayed until the modification of the object is updated across compute zones (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 11, Pawar discloses a cloud storage system comprising:
 a first gateway; a first block store; and a first object store, wherein the first gateway, the first block store, and the first object store are in a first compute zone, wherein the first gateway is configured to: receive from a user application a file access call, wherein the file access call is a write access call to store first data (Figs. 5-6; col. 14, lines 5-25);
 determine that the first object store exceeds a predetermined threshold capacity (col. 12, lines 20-45); and
 responsive to determining that the first block store exceeds the predetermined threshold capacity, throttle a speed at which the first gateway processes the file access call to allow other data to be flushed from the first block store to the first object store  (¶ [0089}), wherein the first object store has a flat and non-hierarchical structure, wherein metadata used by the first gateway is replicated to a second gateway in a second compute zone, the metadata comprising information regarding which data is stored in the first block store and which data is flushed to the first object store and stored in the first object store, wherein the second compute zone further includes a second block store and a second object store, and wherein a data cache in the first block store is replicated to the second block store, wherein the data cache stores data cached in the first block store.
Pawar does not explicitly discloses determination of a capacity threshold. Adriaens discloses determination of a capacity threshold (¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adriaens into Pawar to have an effective storage capacity management for data storage. But Pawar and Adriaens do not explicitly disclose wherein the first object store has a flat and non-hierarchical structure.
However, Osmond discloses wherein the first object store has a flat and non-hierarchical structure (col. 2, line 60- col. 3, line 20, the context frame of the interface remains constant with respect to the selectable choices. The selection of a particular context causes a commands frame to be loaded with the selectable commands available for the selected context. Once a user selects a command then an arguments frame loads with those arguments corresponding to the selected command. The user may execute the various commands by selecting the command objects in the command frame portion of the interface. Regardless of the command chosen, the context frame remains constant. As such, the menu navigation associated with most interfaces is eliminated and a user does not need to navigate up and down menus, losing context, to perform the tasks defined by the context and commands. Additionally, the commands frame (i.e. the objects presented in the frame) remain constant until a context change is made by the user. With such an arrangement, a user is presented with a much more manageable interface which allows a user to perform associated tasks within a chosen context without ever losing visibility of that context). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Osmond into Adriaens and Pawar to allow user to not only see but also performance associated task of the viewed context.

Regarding claim 12, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 11, wherein the first gateway is further configured to expand the capacity of the first block store (¶ [0061]).

Regarding claim 13, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 11, wherein both the data cache and the metadata are replicated synchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 14, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 11, wherein only the metadata is replicated synchronously and the data cache is replicated asynchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 15, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 11, wherein only the data cache is replicated synchronously and the metadata are replicated asynchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 16, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 11, wherein both the data cache and the metadata are replicated asynchronously (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 17, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 11, wherein the first gateway is further configured to: determine whether an object in the first object store is modified, wherein the object is associated with a block in the first block store; and responsive to determining that the object is modified, determine whether it is safe to retrieve the object from the first object store (¶ [0089]).
Regarding claim 18, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 17, wherein the first gateway is further configured to: responsive to determining that it is not safe to retrieve the object from the first object store, delay the retrieval of the object (¶ [0089]).

Regarding claim 19, Pawar in view of Adriaens and Osmond disclose the cloud storage system of claim 18, wherein the retrieval of the object is delayed until the modification of the object is updated across compute zones  (Figs. 5-6; col. 14, lines 5-25).

Regarding claim 20, Pawar discloses a computer readable medium including instructions that, when executed by one or more processors in a cloud storage system, cause the cloud storage system to: 
receive, by a first gateway in a first compute zone of the cloud storage system, from a user application a file access call, wherein the first compute zone further includes a first block store and a first object store, wherein the file access call is a write access call to store first data (Figs. 5-6; col. 14, lines 5-25); 
determine, by the first gateway, that the first object store exceeds a predetermined threshold capacity (col. 12, lines 20-45); and 
responsive to determining that the first block store exceeds the predetermined threshold capacity, throttle, by the first gateway, a speed at which the first gateway processes the file access call to allow other data to be flushed from the first block store to the first object store  (¶ [0089}), wherein the first object store has a flat and non-hierarchical structure, wherein metadata used by the first gateway is replicated to a second gateway in a second compute zone, the metadata comprising information regarding which data is stored in the first block store and which data is flushed to the first object store and stored in the first object store, wherein the second compute zone further includes a second block store and a second object store, and wherein a data cache in the first block store is replicated to the second block store, wherein the data cache stores data cached in the first block store; Pawar does not explicitly discloses determination of a capacity threshold. Adriaens discloses determination of a capacity threshold (¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Adriaens into Pawar to have an effective storage capacity management for data storage. But Pawar and Adriaens do not explicitly disclose wherein the first object store has a flat and non-hierarchical structure.
However, Osmond discloses wherein the first object store has a flat and non-hierarchical structure (col. 2, line 60- col. 3, line 20, the context frame of the interface remains constant with respect to the selectable choices. The selection of a particular context causes a commands frame to be loaded with the selectable commands available for the selected context. Once a user selects a command then an arguments frame loads with those arguments corresponding to the selected command. The user may execute the various commands by selecting the command objects in the command frame portion of the interface. Regardless of the command chosen, the context frame remains constant. As such, the menu navigation associated with most interfaces is eliminated and a user does not need to navigate up and down menus, losing context, to perform the tasks defined by the context and commands. Additionally, the commands frame (i.e. the objects presented in the frame) remain constant until a context change is made by the user. With such an arrangement, a user is presented with a much more manageable interface which allows a user to perform associated tasks within a chosen context without ever losing visibility of that context). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Osmond into Adriaens and Pawar to allow user to not only see but also performance associated task of the viewed context.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.

/TUANKHANH D PHAN/Examiner, Art Unit 2154